TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00206-CR


                                  Tammie Mediati, Appellant

                                                v.

                                  The State of Texas, Appellee


                 FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
           NO. 47815, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Tammie Mediati, who has not yet been finally sentenced, filed a pro se

notice of appeal of the trial court’s order denying her pretrial motion to suppress evidence. Her

appointed appellate counsel subsequently filed a motion to dismiss the appeal for want of

jurisdiction.   We will grant the motion because we do not have jurisdiction over this

interlocutory appeal.

                In Texas, appeals in a criminal case are permitted only when they are specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App.

2011); see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (“[A] defendant’s right

of appeal is a statutorily created right.”). The standard for determining whether an appellate

court has jurisdiction to hear and determine a case “is not whether the appeal is precluded by

law, but whether the appeal is authorized by law.” Blanton v. State, 369 S.W.3d 894, 902 (Tex.

Crim. App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App.
2008)); State ex rel. Lykos, 330 S.W.3d at 915. Thus, a court of appeals does not have

jurisdiction to review interlocutory orders unless that jurisdiction has been expressly granted by

law.   Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Ex parte

Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no pet.). No such grant exists for a

defendant’s direct appeal of an interlocutory order denying a pretrial motion to suppress.1

See Dahlem v. State, 322 S.W.3d 685, 690-91 (Tex. App.—Fort Worth 2010, pet. ref’d)

(explaining that no statute or rule allows defendants to appeal interlocutory orders denying

motions to suppress); Jenkins v. State, No. 03-13-00632-CR, 2013 WL 5966169, at *1 (Tex.

App.—Austin Oct. 25, 2013, no pet.) (mem. op., not designated for publication) (concluding that

court lacked jurisdiction because denial of defendant’s motion to suppress evidence is not

immediately appealable).

                   Accordingly, we grant Mediati’s motion and dismiss the appeal for want

of jurisdiction.



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: April 10, 2019

Do Not Publish



        1
          We note that the State is entitled to appeal an order granting a pretrial motion to
suppress evidence. See Tex. Code Crim. Proc. art. 44.01(a)(5). However, no such corresponding
provision entitles a defendant to appeal the denial of such a motion. See id. art. 44.02.


                                                2